DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2017/0251247 A1 (Lee), and further in view of Neumeier et al., US 2015/0382075 A1 (Neumeier).
Regarding claim 1, Lee teaches a method comprising: 
receiving query fingerprint data representing content (receiving a stream of query fingerprints corresponding with respective frames of media content being rendered by the media presentation device) (Fig. 3; [0066]) received by a content-presentation device (rendered by the media presentation device 18) (Figs. 1 and 2; [0028-0029], [0031], and [0066]); 
making a first comparison of at least a first portion of the received query fingerprint data with at least one first reference fingerprint data set (comparing a first query fingerprint of a first frame of media content being rendered by the media presentation device with various reference fingerprints) (Fig. 3; [0067]), 
wherein each of the at least one first reference fingerprints corresponds with a respective channel identifier (wherein the reference fingerprint streams represent a known channel) (Fig. 3; [0067-0068]); 
based on the first comparison (based on comparing a first query fingerprint of a first frame of media content being rendered by the media presentation device with various reference fingerprints. As shown in Figure 3 as the left most frames) (Fig. 3; [0067]), determining that the received query fingerprint data does not match any of the at least one first reference fingerprints (determining that the various reference fingerprints do not match the first query fingerprint. This is shown by “No match” on the left-side of Figure 3 of the Reference and Query) (Fig. 3; [0067]); 
responsive to the determining, making a second comparison of at least a second portion of the received query fingerprint data with second reference fingerprint data (continuing the server then matches each of the next four query fingerprints, a second portion, with a corresponding sequence of four fingerprints of a particular reference fingerprint stream representing a known channel) (Fig. 3; [0068]) representing a modifiable content-segment (the four frames of the channel allowing for the server to take the channel-specific action, such as by allowing or continuing to cause channel-specific content to be superimposed) (Fig. 3; [0069]); 
based on the second comparison, detecting a match between at least the second portion of the received query fingerprint data and the second reference fingerprint data (determining a match of the next four query fingerprints, a second portion, with a corresponding sequence of four fingerprints of a particular reference fingerprint stream representing a known channel) (Fig. 3; [0068]) representing a modifiable content-segment (the four frames of the channel allowing for the server to take the channel-specific action, such as by allowing or continuing to cause channel-specific content to be superimposed) (Fig. 3; [0069]); and 
responsive to detecting the match, performing an action that facilitates the content-presentation device (media presentation device 18) (Figs. 1 and 2; [0028-0029] and [0031]) performing a content-modification operation (once the match is found the server can begin to take action specific to that determined channel, such as superimposing or causing to be superimposed particular channel-specific content on the media being rendered by the media presentation device) (Fig. 3; [0068-0069]).  
However, Lee does not explicitly teach that the various reference fingerprints are reference fingerprint “data sets”.
Neumeier teaches a real-time content identification and tracking system enabling monitoring of television programming consumption specific to an individual television or other viewing device (Abstract); and wherein each of the at least one first reference fingerprint data sets (respective reference data set for each of a multiplicity of reference video segments in a database) ([0017]) corresponds with a respective channel identifier (wherein the reference video feeds are of a plurality of TV channels or other video information) ([0041]); and comparing the received query fingerprint data with the reference fingerprint data sets (searching the database to identify a reference data set that most matches the video fingerprint) ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Lee to include reference fingerprint data sets since it allows the system to more accurately identify segments whether broadcast, previously recorded, or a commercial message (Neumeier; [0015]).

Regarding claim 5, Lee teaches wherein performing the content-modification operation comprises performing a content-modification operation other than a content-replacement operation (wherein the content-modification can be superimposing channel-specific content over or otherwise in conjunction with the media content for presentation along with the media content, among numerous other possibilities) ([0006] and [0068-0069]).  

Regarding claim 6, Lee teaches wherein performing the content-modification operation comprises performing a content-overlay operation (wherein the content-modification can be superimposing channel-specific content over or otherwise in conjunction with the media content for presentation along with the media content) ([0006] and [0068-0069]).  

Regarding claim 7, Lee teaches wherein performing the action further comprises performing an action that facilitates the content-presentation device (performing an action of determining the specific channel at issue, and further based on profile data associated with the particular media presentation device) ([0057]) retrieving overlay content (retrieving supplemental media content for superimposing or replacing one or more portions of the media content being rendered) ([0057] and [0068-0069]) for use in connection with performing the content-overlay operation (for use in performing superimposing or causing to be superimposed particular channel-specific content on the media being rendered by the media presentation device) ([0057] and [0068-0069]).

Regarding claim 8, Lee teaches wherein performing the action that facilitates the content-presentation device (performing an action of determining the specific channel at issue, and further based on profile data associated with the particular media presentation device) ([0057]) retrieving the overlay content (retrieving supplemental media content for superimposing or replacing one or more portions of the media content being rendered) ([0057] and [0068-0069]) for use in connection with performing the content-overlay operation (for use in performing superimposing or causing to be superimposed particular channel-specific content on the media being rendered by the media presentation device) ([0057] and [0068-0069]) comprises transmitting, to the content-presentation device (transmitting to the media presentation device) ([0057]), supplemental content selection criteria that instructs the content-presentation device to retrieve the overlay content (wherein the server can select particular supplemental media content, such as superimposing data, associated with the determined channel and/or profile data) ([0057] and [0068]).  

Regarding claim 9, Lee teaches wherein the method is performed by a fingerprint-matching server (network server compares the query fingerprint stream with the reference fingerprint streams of various channels to find a match) (Fig. 2, item 20; [0008] and [0031]) of a content-modification system (of a system that modifies content by superimposing channel-specific content) (Figs. 2 and 7; Abstract, [0068-0069], and [0095]).

Regarding claim 10, see the rejection made to claim 1 as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 5 as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 6 as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 15, see the rejection made to claim 7 as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Regarding claim 16, see the rejection made to claim 1 as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 18, see the rejection made to claim 5 as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 19, see the rejection made to claim 6 as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 7 as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2017/0251247 A1 (Lee), Neumeier et al., US 2015/0382075 A1 (Neumeier), and further in view of Konig et al., US 2005/0149968 A1 (Konig).
Regarding claim 2, Lee teaches wherein at least the first portion of the received query fingerprint data (a first query fingerprint of a first frame of media content being rendered by the media presentation device. As shown in Figure 3 as the left most frames) (Fig. 3; [0067]) and at least the second portion of the received query fingerprint data (each of the next four query fingerprints, a second portion) (Fig. 3; [0068]).  

Konig teaches a first portion (representing a first portion as an intro or an initial window. The initial window being several initial frames) (Fig. 11; [0093-0096]) of the received query fingerprint data (of an incoming/query video stream) (Fig. 11; [0093-0096]) and at least the second portion (wherein the second portion can be a large enough portion of the fingerprint) (Fig. 10; [0086] and [0093-0095]) of the received query fingerprint data (of an incoming/query video stream) (Fig. 10; [0086] and [0093-0095])  are the same (wherein the first portion can be the intro or several initial frames and the second portion can be a portion of the fingerprint, such as the intro or several initial frames, thus the first portion and second portion can be the same) ([0086] and [0093-0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include wherein the first and second portions can be the same since it can allow a more accurate channel identification (Konig; [0151]).

Regarding claim 11, see the rejection made to claim 2 as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Regarding claim 17, see the rejection made to claim 2 as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance (carry out operations) ([0017]), for they teach all the limitations within this claim.

Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2017/0251247 A1 (Lee), Neumeier et al., US 2015/0382075 A1 (Neumeier), and further in view of McMillan, US 2014/0282671 A1 (McMillan).
Regarding claim 3, Lee teaches further comprising: 54(Attorney Docket No. 19-876-US)determining a transmission time-stamp representing a time-point at which a content-distribution system transmitted the modifiable content-segment (timestamp information indicating a time of receipt of the associated media content) ([0040]), wherein there may be a time difference between when the media presentation device renders the media content and timestamps and transmits the query fingerprint stream ([0059]); and wherein the server can perform an action based on the determined time difference, such as forgoing having the media presentation device present the associated supplemental content ([0060]). Neumeier teaches a real-time content identification and tracking system enabling monitoring of television programming consumption specific to an individual television or other viewing device (Abstract).
However, neither explicitly teaches “wherein performing the action comprises transmitting the transmission time-stamp to the content-presentation device to facilitate the content-presentation device using the transmission time-stamp to determine a modification start-time at which to perform the content-modification operation”.  
McMillan teaches comparing fingerprints of a media signal with one or more reference signatures corresponding to known media sources ([0030]); wherein performing the action comprises transmitting the transmission time-stamp to the content-presentation device (transmitting from the media distributors 110 to the presentation site 102) (Fig. 1; [0032]) (the transmission time-stamp going to the presentation site as a presentation time stamp (PTS)) ([0051] and [0073]) to facilitate the content-presentation device using the transmission time-stamp to determine a modification start-time (start time for which non-program media begin) ([0051]) at which to perform the content-modification operation (which facilitates the presentation site in determining when to insert non-program media such as advertisements) ([0051] and [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include sending a timestamp for determining when to place the advertisement since it enables more accurate media insertions, such as a commercial or advertisement (McMillan; [0051]).

Regarding claim 4, McMillan teaches further comprising: determining a starting frame marker of the modifiable content-segment (determining cue tones that indicate or mark where to insert non-program media such as advertisements) ([0051]) (and/or determining a blank frame) ([0053]), wherein performing the action further comprises transmitting the starting frame marker to the content-presentation device (transmitting from the media distributors 110 to the presentation site 102) (Fig. 1; [0032]) (the digital cue tone information) ([0051] and [0073]) (and/or determining a blank frame) ([0053]) to facilitate the content-presentation device using the transmission time-stamp (the presentation time stamp which facilitates the presentation site in determining when to insert non-program media such as advertisements) ([0051] and [0073]) and the starting frame marker (digital cue tone) ([0051]) (and/or determining a blank frame) ([0053]) to determine a modification start-time at which to perform the content-modification operation (which facilitates the presentation site in determining when to insert non-program media such as advertisements) ([0051], [0053], and [0073]).  

Regarding claim 12, see the rejection made to claim 3 as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Contact54(Attorney Docket No. 19-876-US)determining a transmission time-stamp representing a time-point at which a content-distribution system transmitted the modifiable content-segment (timestamp information indicating a time of receipt of the associated media content) ([0040]), wherein there may be a time difference between when the media presentation device renders the media content and timestamps and transmits the query fingerprint stream ([0059]); and wherein the server can perform an action based on the determined time difference, such as forgoing having the media presentation device present the associated supplemental content ([0060]). Neumeier teaches a real-time content identification and tracking system enabling monitoring of television programming consumption specific to an individual television or other viewing device (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov